DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
In response to the amendments filed on 1/11/22, claims 1-8 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims as currently presented are allowed because no references, or reasonable combination thereof could be found, which disclose, suggest or teach, the recited features of the independent claims 1, 7 & 8.  The prior art fails to disclose or teach a non-transitory computer-readable medium including a game program causing a computer to execute functions comprising: controlling progress of a video game including a virtual game medium, wherein the virtual game medium is configured to exhibits an ability in the game, the ability being a skill that is set for the virtual game medium; selecting a first game medium and a second game medium from a plurality of virtual game media responsive to an entry of a relationship setting operation of a user; setting a predetermined relationship between the first game medium and the second game medium; storing user data including relationship data indicative of the predetermined relationship in a storage; additionally setting the same ability as at least one ability of the first game medium in the second game medium if a predetermined condition is established responsive to an entry of an ability setting operation of the user; 
The closest prior art appears to be Bates (US Patent Pub. 20100057715; referred to hereinafter as Bates), in view of Hiroki (US Patent Pub. 20190111344; referred to hereinafter as Hiroki).  Bates disclose a method of monitoring for avatar mimicking which includes providing a system linked to a network that enables communication between first and second avatars.  Bates further includes receiving in the system user input of first attributes for the first avatar and comparing the first attributes for the first avatar with second attributes for the second avatar to generate a difference factor indicative of how similar the first and second attributes are to one another. Denying acceptance of the first attributes occurs when the difference factor fails to reach a threshold set to ensure uniqueness of the second avatar relative to the first avatar.  Hiroki teach a a non-transitory computer-readable information storage medium storing a program for a computer that executes processing of a fighting game in which a player-character is made to fight an opponent-character, the program causing the computer to function as first condition determination means that determines whether or not the player-character and the opponent-character, as a whole, have fulfilled a first condition during the fight; second condition determination means that determines a character, among the player-character and the opponent-character, that has fulfilled a second condition during the fight; and bonus awarding means that awards a bonus that can be used in the fight to a fulfilling character, among the player-character and the opponent-character, that fulfills the second condition after the fulfillment of the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SUNIT PANDYA/Primary Examiner, Art Unit 3649